Citation Nr: 0927646	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  06-24 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for degenerative intervertebral disc disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1968 to 
October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The file was forwarded to the Board from the Buffalo, 
New York RO which now has jurisdiction of the appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By a March 2005 rating decision the RO granted service 
connection for degenerative intervertebral disc disease of 
the lumbar spine (originally claimed as a low back 
condition), and assigned a rating of 20 percent, effective 
February 12, 1999.  The Veteran submitted a notice of 
disagreement asserting that his disability warrants a higher 
rating.  

The Veteran was afforded a VA examination for his 
degenerative disc disease of the lumbar spine in February 
2005.  However, the Board notes that his disability has not 
been thoroughly evaluated since his that VA examination.  
Moreover, a March 2006 VA treatment record indicated that the 
Veteran complained that his back pain had become worse over 
the last six months.  

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the Veteran's 
disability depends on the particular circumstances of the 
individual case.  See, e.g., Snuffer v. Gober, 10 Vet. App. 
400 (1997).  In the instant case, the Veteran, at his March 
2006 VA consultation complained of worsening back pain.  The 
medical evidence of record and the Veteran's statements 
indicate that the Veteran's symptomatology may have worsened 
since his last VA examination.  Thus, the Board believes the 
Veteran should undergo an additional VA examination in order 
to better assess the severity, symptomatology, and 
manifestations of his service-connected degenerative disc 
disease of the lumbar spine.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain 
an examination of the claimant at VA health- care facilities 
if the evidence of record does not contain adequate evidence 
to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the severity and 
manifestations of his service-connected 
degenerative disc disease of the lumbar 
spine, in accordance with the applicable 
rating criteria.  Conduct all testing and 
evaluation needed to make this 
determination.  The examiner should 
review the results of any testing prior 
to completion of the report and should 
detail the Veteran's complaints and 
clinical findings, clinically correlating 
his complaints and findings to each 
diagnosed disorder.  The examiner should, 
if possible, indicate what specific 
symptoms are attributable to the service-
connected degenerative disc disease of 
the lumbar spine.  Please also discuss 
the rationale of all opinions provided.

        The examiner should specifically address 
the following:

(a) Conduct range of motion studies of 
the lumbosacral spine.  The examiner 
should determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service connected low 
back disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the low 
back is used repeatedly over a period of 
time.  This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  

(b)  State whether the Veteran's 
degenerative disc disease causes 
intervertebral disc syndrome.  If so, the 
examiner should state whether the Veteran 
has incapacitating episodes.  If 
incapacitating episodes are determined to 
exist, the examiner should state the 
total duration during the past 12 months.  
(The examiner should be informed that an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).  
The basis for any findings of IVDS and 
associated incapacitating episodes should 
be fully explained.

(c) The examiner should state whether 
there is any neurological impairment due 
to the Veteran's service-connected 
degenerative disc disease.  Such tests as 
the examining physician deems necessary 
should be performed.  All findings should 
be reported in detail.  If neurological 
impairment is found, the examiner should 
specifically identify the nerve or nerves 
that are affected by the Veteran's 
service-connected chronic lumbosacral 
strain, and discuss the severity of the 
impairment caused by the affected 
nerve(s).  In this regard, please state 
whether there is any paralysis of the 
affected nerve, and if so whether it is 
complete or incomplete and whether such 
paralysis is mild, moderate or severe.

2.  After the foregoing, the RO should 
review the Veteran's claim.  If the 
determination is adverse to the Veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




